Title: To George Washington from Samuel Huntington, 27 January 1780
From: Huntington, Samuel
To: Washington, George


          
            sir,
            Philadelphia January 27. 1780
          
          Your letter of the 24th Instant was duly received and laid before Congress.
          After the most mature deliberation, Congress from a full conviction of your knowledge of the subject, and that the honour and interest of the United States in the matter of negotiating

and settling a Cartel may safely be trusted in your hands, have passed the enclosed resolves, and committed the whole to your prudence & discretion.
          By the second resolution they have repealed the final part of the resolution of the 11th Instant, leaving the settlement of ⟨the⟩ Accounts to negotiation and that the demand of the money at this Juncture by the Treasury might not embarrass you, they have ordered the Board of Treasury to suspend the requisition, until the proposed negotiation for exchange of prisoners is finished; so that you are left to act upon the common principles of equality, Justice, and propriety, as if that Act had never passed.
          As our Treasury is empty of hard Money & Congress relied on the payment of the Debt due for the Convention Troops to defray the Expences & Debts of our Officers in Captivity, I trust that Circumstanc⟨es⟩ will not escape your Excellencies Notice; though at the same time you will be satisfied it is the intention of Congress a demand of that debt should not be made an Ultimatum, or a preliminary to prevent a Cartel in other respects admissible.
          As Congress have been pleased to refer this negotiation wholly to your Excellency without any Direction or expressing their sense on any particular Articles which you had requested,
          The Event of the proceedings on the Subject must meet with their approbation. I have the honour to be with great respect your Excy’s hble Servant
          
            Sam. Huntington President
          
        